Citation Nr: 0309491	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  01-01 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation benefits for additional 
disability of the neck pursuant to the provisions of 38 
U.S.C.A. § 1151 (West Supp. 2002), as secondary to treatment 
at a VA medical facility from May to July 1995 and in March 
2000.

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with mechanical back pain and limitation 
of motion.  

3.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of rating decisions of the Regional Office (RO) 
in Montgomery, Alabama.  The appeal ensued following a 
December 2000 rating decision wherein the RO denied 
entitlement to an increased evaluation for lumbosacral strain 
with mechanical back pain and limitation of motion and a 
TDIU.  In November 2001, the Board remanded these claims for 
additional development.  It was also noted that the veteran 
had raised the issue of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for the aggravation of a neck 
disability.  The RO denied that claim upon rating 
determinations in January and April 2002.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In September 2002, the Board undertook additional development 
on the claims currently on appeal, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2)).  This has been 
completed.  In December 2002, the Board provided notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,3099, 3,105 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 20.903.)  The appellant responded to the notice 
by the submission of a statement in February 2003.  He also 
provided a statement by his wife and submitted private and VA 
medical records, most of which are already of record.  

In Disabled American Veterans, v. Secretary of Veterans 
Affairs, Nos. 02-7304-7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2) is inconsistent 
with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  



In accordance with the September 2002 development, the Board 
obtained a January 2003 examination report.  This evidence 
has not been considered by the RO and the appellant has not 
waived initial RO consideration of this evidence.  38 C.F.R. 
§ 20.1304.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded for the following 
development.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  

3.  The RO should review the requested 
examination report to ensure it is 
responsive to and in complete compliance 
with the Board's development and if it is 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO should adjudicate the issues 
of entitlement to compensation benefits 
for additional disability of the neck 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151, as secondary to treatment at a VA 
medical facility from May to July 1995 
and in March 2000; entitlement to a 
rating in excess of 20 percent for 
lumbosacral strain with mechanical back 
pain and limitation of motion; and 
entitlement to a TDIU.  This should 
include consideration of all evidence of 
record, including the evidence added to 
the record since the March 2002 
supplemental statement of the case.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


